tax_exempt_and_government_entities_division kakkeeekekeerereeeeeukeekre eek eekekeekeeek kekrkkekkekekrekeererenhkererer department of the treasury internal_revenue_service washington d c jan pulleys seit ep rats uniform list 408a legend decedent spouse trust t krerkueakrenhekkankk rererekrkkkkkkkaaik hakkeaeeakeaerekeukeemreearerererueeereeekekrkereeee ira x hhkkahaaakiketia aieee iki eere treat eerrerereeerereeeeeeerhkeeeek beaker eerererereeeerereeeerereee company m huekeekekeeakeerererere amount kerekwureruekereeer date date date date month rerkrarmeauekrereek krekrekekekkekerkeak rekeuhereraerereeek rekuekeekkkeeekaerkaak rekkkhaek dear rxkkererekkkkike rrrrrererrenere asabe ss semrera rrr rrr eere eee this is in response to the letter as supplemented by correspondence dated in which your authorized representative on your behalf requests several rulings under sec_408 of the internal_revenue_code code kekkhekekeeeakkrrakkkk and yllisugs eakkkkkhkak page of the following facts and representations have been submitted under penalty of perjury in support of the rulings requested decedent whose date of birth was date died on date having attained age decedent was survived by his wife spouse at his death decedent maintained an individual_retirement_account ira x on date decedent and spouse created trust t by means of a beneficiary designation decedent and spouse named trust t as the beneficiary of his ira x the trust provides in relevant part that i during decedent's and spouse’s joint lifetimes the trustee will distribute the net_income and the principal of the trust as either of them may direct sec_2_1 of trust and ii at the decedent's death the trustee will continue to hold the assets of decedent and spouse held by the trustee at the death of the decedent in trust for the spouse and the trustee will distribute those assets as directed paragraph of the trust to the spouse as if the decedent and spouse were both still living sec_2 of trust on date spouse signed a distribution form with respect to decedent's ira x on which she indicated that trust t was to receive a one-time only distribution of the full amount standing in ira x spouse represents that this distribution from ira x to trust t was based on the advice of her financial expert spouse further represents that company m presented various forms relating to ira x and offered no explanation of these forms or options available to spouse regarding the distribution of amount in month spouse’s certified_public_accountant prepared her tax filing for the year and explained the distribution from the decedent's ira and the tax implications incurred by the distribution to spouse spouse represents that it was on this occasion that she became aware of the taxable consequences and the options that were originally available to her at the distribution of ira x this request for letter_ruling soon followed spouse represents that amount has not been used or expended in anyway since date eee based on the facts and representations you request the following rulings that ira x does not constitute an inherited ira within the meaning of code sec_408 that spouse will be treated for purposes of sec_408 of the code as the distributee of the distribution from ira x kaa erk page of po1a e n t z u n o y a n e n a a x e that pursuant to sec_408 of the code spouse will be eligible to roll over amount minus distributions required under sec_401 of the code distributed from ira z into an ira set up and maintained in her name within sixty days from the x date of the issuance of the requested ruling that pursuant to sec_408 of the code pursuant to sec_408 of the code the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution from ira x of amount because the failure to waive such requirement would be against equity or good conscience that pursuant to a favorable ruling_amount after it is rolled over to one or more iras maintained in the spouse's name within days of the date of this ruling will not be included in income for with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the -year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides in summary that the rollover rules of sec_408 of the code do not apply to inherited iras rakkkkkrkiea page of pulte sur38 sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus in short under circumstances that conform with the requirements of sec_408 of the code a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent's ira into an ira set up and maintained in the name of the surviving_spouse sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a or b sec_401 required minimum distributions sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code on date final income_tax regulations publications were published in the federal_register with respect to code sec_401 and sec_408 see also r b date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed bya rekkkhkkkkk page of colit ey ag foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to the first second and third ruling requests the ira x account balance remaining at decedent a's death was payable to trust t created under the terms of the beneficiary designation in relevant part the provisions of trust t provide that certain amounts shall be payable to spouse and that spouse has the right to direct any and all trust t amounts furthermore generally if either a decedent's plan or ira proceeds pass through a third party g an estate_or_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over either the qualified_plan or the ira proceeds into his her ira however in the present case decedent's interest in ira x passed to his trust t of which spouse was the primary beneficiary with the right to direct any and all amounts from trust t without restriction as such pursuant to the terms of trust t spouse could have demanded in writing that the full ira x balance be paid to her and the trustee s of said trust t would have been obligated to comply with said demand under this set of circumstances no third party could have prevented spouse from rolling over or transferring by means of a trustee-to-trustee transfer the full amount standing in ira x into either an ira set up and maintained in spouse's name or another ira set up and maintained in the name of decedent under this set of circumstances the service will not apply the general_rule set forth above therefore we conclude as follows with respect to your first three ruling requests first that ira x does not constitute an inherited ira within the meaning of code sec_408 second that spouse will be treated for purposes of sec_408 of the code as the distribute of the distribution from ira x and third that spouse is eligible pursuant to sec_408 of the code to roll over ira x into an ira set up and maintained in her name within sixty days from the date of the issuance of this ruling with respect to your fourth and fifth ruling_request as noted above amount was not rolled into another ira within days of the date it was distributed from ira x however the facts adduced in this case indicate that the distribution of amount from ira x was the result of spouse’s reliance on the advice of her financial expert 2lvuiliti5ua8 page of furthermore it has been asserted that the forms which spouse signed at the direction of her financial expert did not reflect her intent as her financial expert failed to explain the forms and the her financial expert failed to advise her of her options as primary beneficiary of trust t and holding the right to direct any and all amounts of trust t including amount specifically her financial expert failed to explain that she had the exclusive right to direct amount and therefore could rollover amount into her own ira additionally while making these financial decisions spouse was significantly impacted by her husband’s recent death and the attendant family issues in short the failure to accomplish a valid contribution of amount into another ira was a result of spouse's reliance on the advice of her financial expert and the trauma caused by her husband's recent death therefore based on the above facts pursuant to sec_408 of the code the service hereby waives the sixty day rollover requirement with respect to the distribution of amount from ira x thus you are granted a period of sixty days from the issuance of this ruling letter to accomplish the rollover of amount into either an ira set up and maintained in the name of spouse or an ira set up and maintained in the name of decedent provided all other requirements of sec_408 of the code are met with respect to such contributions the amounts deposited into said ira will be considered rollover_contributions within the meaning of sec_408 of the code if done so within sixty days of the issuance of this letter if accomplished in the manner stated above the amounts deposited will not be considered income for this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact menrerenseeeaaeetess esquire id lalalaalalalaicelelaiailalaiai via phone eicilelaiailelalalaiciaiaied or fax alelalalalalalaiaielalalalatalad correspondence to raa please address all aka kk 2u11i15028 sincerely yours vag ladle eke manager employee_plans technical group page of enclosures deleted copy of ruling letter notice of intention to disclose kkkhkhhekhkkeheke ratan naw cku reca hkkernanekkrnrh kkkhhkhkkhhkkhhhhk hekkkakkannaareeakik raine
